MEMORANDUM *
Defendant-Appellant Rosa Maria Jimenez-Gudino appeals her conviction for being a deported alien found in the United States, a violation of 8 U.S.C. § 1326. We have jurisdiction to hear this case under 28 U.S.C. § 1291. Because the parties are familiar with the facts, we do not recount them here.
The contested findings and conclusions were hearsay inadmissible against a defendant in a criminal case under Federal Rule of Evidence 803(8)(B). See, United States v. Orellana-Bianco, 294 F.3d 1143, 1150 (9th Cir.2002) (excluding “subjective observations, summaries, opinions and conclusions of law enforcement personnel”). Their admission, however, was more probably harmless than not because, even with that evidence excluded, there was sufficient evidence for the jury to have found beyond a reasonable doubt that JimenezGudino is an alien. See United States v. Freeman, 498 F.3d 893, 905 (9th Cir.2007).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.